Declaration of Russell James Ramsland, Jr.

1. My name is Russell James Ramsland, Jr., and | am a resident of Dallas County,
Texas. I make this declaration pursuant to 28 USC sec 1746. I am over 18 years of
age. I hold an MBA from Harvard University, and a political science degree from
Duke University. I have worked with the National Aeronautics and Space
Administration (NASA) and the Massachusetts Institute of Technology (MIT), among
other organizations, and have run businesses all over the world, many of which are
highly technical in nature. I have served on technical government panels.

2. lam part of the management team of Allied Security Operations Group, LLC,
(ASOG). ASOG is a group of globally engaged professionals who come from various
disciplines to include Department of Defense, Secret Service, Department of
Homeland Security, and the Central Intelligence Agency. It provides a range of
security services, but has a particular emphasis on cybersecurity, open source
investigation and penetration testing of networks. We employ a wide variety of
cyber and cyber forensic analysts. We have patents pending in a variety of
applications from novel network security applications to SCADA (Supervisory
Control and Data Acquisition) protection and safe browsing solutions for the dark
and deep web. For this report, I have relied on these experts and resources.

3. In November 2018, ASOG analyzed audit logs for the central tabulation server of
the ES&S Election Management System (EMS) for the Dallas, Texas, General Election
of 2018. Our team was surprised at the enormous number of error messages that
should not have been there. They numbered in the thousands, and the operator
ignored and overrode all of them. This led to various legal challenges in that
election, and we provided evidence and analysis in some of them.

4. As aresult, ASOG initiated an 18-month study into the major EMS providers in
the United States, among which is Election Systems and Software (“ES&S”) that
provides EMS services for Wisconsin. We did thorough background research of the
literature and discovered there is confirmed evidence from both Democrat and
Republican stakeholders in the vulnerability of ES&S. Next, we began doing passive
penetration testing into the vulnerabilities described in the literature and confirmed
for ourselves that in many cases, past vulnerabilities already identified were still left
open to exploit in the November 2020 elections. We also noticed a striking
similarity between the approach to software and EMS systems of ES&S and
Dominion. This was logical since they share a common ancestry in the Diebold
voting system.

5. Over the past three decades, almost all of the states have shifted from a relatively
low-technology format to a high-technology format that relies heavily on a handful
of private services companies. These private companies supply the hardware and
software, often handle voter registrations, hold the voter records, partially manage
the elections, program counting the votes and report the outcomes. Wisconsin is
one of those states.

Case 2:20-cv-01771-PP Filed 12/01/20 Page 1of12 Document 1-25
6. These systems contain a large number of known vulnerabilities to hacking and
tampering, both when voters express their voting intention by marking an
electronic ballot using ballot marking devices (BMDs), and at the back end where
the votes are stored, tabulated, and reported by election officials. These
vulnerabilities are well known, and experts in the field have written extensively
about them.. This is not surprising as there are no federal standards for security in

voting system software. EAC 2.0 was to be written to address this issue, but was
never done.

7. Below is a screenshot from the ES&S Security Test Report Electionware 5.2.1.0 -
8/28/17 - Freeman, Craft, McGregor Group. It shows an incredible number of
vulnerabilities in the system by which inside and external threats can manipulate
the outcomes in a variety of ways.

Electionware Servers
RSS ae) Cie hu aN ice ad

Critical 17
Important 49
Moderate 2
Unrated 8

SCAP Misconfigurations

Windows 2008 R2

Firewall STIG Configuration 3
.NET Framework 4 STIG Configuration 2
Internet Explorer 9 STIG Configuration 13

Electionware Clients
Missing Operating System Patches

Critical 24
Important 51
Moderate 1
Unrated 9

SCAP Misconfigurations

Windows 7 STIG 51

Firewall STIG Configuration 3

.NET Framework 4 STIG Configuration 2

Internet Explorer 9 STIG Configuration 3

Windows 7 USGCB* Configuration 45 nnene
Firewall USGCB Configuration 8

Recently ES&S moved many of its systems into the cloud behind cloudfare, but ASOG
determined that this protection can still be easily circumvented by gaining access
through its FTP site ESSVotes.

7. Election Systems and Software (“ES&S”) is a privately held company that
provides election technologies and services to government jurisdictions. Almost all
the counties of Wisconsin use the ES&S Election Management System with the
exception of Sheboygan County. ES&S systems have options to be an electronic,
paperless voting system with no permanent record of the voter's choices, or a paper
ballot-based system or hybrid of those two.

Case 2:20-cv-01771-PP Filed 12/01/20 Page 2 of 12 Document 1-25
9. The overwhelming vulnerabilities of the ES&S system were on full display in
Dallas County where ES&S is used, during the 2020 General Election. Data has been
provided by the Dallas County Election Department. The Voter Registration
Database was received October 13, 2020 following an Open Records Request by The
Dallas Examiner. The Mail-In and Early Voting Rosters were downloaded daily
from the County's computers. All Texas counties are required by law to publish
daily voting rosters.

10. In that election, the voter records during early voting were captured each day for
those voters who cast ballots either in person or by mail-in and catalogued using the
hash totals to provide an absolute unique identifier. As required by state law, the
Dallas County Elections Department published the Daily Vote Roster for all voters
who cast ballots during Absentee and In-Person Early Voting. The Roster contained
the VoterID, name, address, type of vote, and various dates associated with every
Early-Voting vote cast.

 

Dallas County claims its source of roster data was the In-Person Electronic Poll
Books, and the Absentee Ballot scanners. Dallas County has claimed that entry into
the Vote Roster can only be done by a registered Dallas County voter who either
appeared In-Person or by Absentee Ballot. The computer that generated the roster
was apparently hacked between October 7 and October 30. During that period tens
of thousands of vote records were purged, added, or edited from the ES&S
generated Vote Roster.

Specifically, over this period, 56,974 voter records had their hash identifier changed,
meaning the vote was tampered with after it was cast and recorded in the system. In
most cases, this tampering took the form of purging the vote, and then re-
constituting it in some form or fashion, but with a change in the hash total meaning
the vote was somehow changed. Currently it appears 5,690 votes disappeared
completely after voting in person. All in all, this translates into approximately
107,000 hacked votes in Dallas County alone for ES&S. Ten blocks of voters on
Westminster Street in Highland Park had their votes purged and then some of them
were selectively re-instated at a later date with changes. People who double voted
were catalogued as well as dead people who voted, people with no VUID voted
(approximately 800 of them), unregistered university students voted, and people
living abroad who claim a Dallas Residence for voting purposes, but who, in a spot
check are unknown to the residences they list in the ES&S system. A short list of them
includes:

Country Voters Who Voted

Mexico 118
Guatemala a
Nicaragua 4
Kenya 18
Canada 154
Ireland 34
China 62
Australia 105

Case 2:20-cv-01771-PP Filed 12/01/20 Page 3 o0f 12 Document 1-25
504

In plain English, at the instant before a voter casts a ballot there is a one-to-one
relationship between the voter and their ballot as well as a one-to-one association
between the voter and their votes.

At the instant that ballot is cast, the one-to-one relationship between the voter and
ballot still exist, but the relationship between the voter and their votes is gone. No
one can know how they voted. The key security check on voting integrity is the
absolute match between the number of voters in the Vote Roster and the number of
ballots counted in that voting district or precinct. If these numbers do not match,
either physical ballots were added or removed from the Ballot Counter or "voters"
were added or removed from the Vote Roster. In either case, the election has been
compromised and the election is nothing more than a lottery. With tens of
thousands of Vote Roster entries purged and other tens of thousand of entries
apparently created out of thin air, using the ES&S EMS system, Dallas County
Elections Department is definitely in the lottery business.

11. Equally troubling with the ES&S System is the apparent ease of targeting within
the system of certain groups for purging. In Dallas, over 92% of PURGED In-Person
and Absentee voters were over 65. This is statistically impossible and makes clear
the system is easily manipulated by inside or outside actors.

Who Purged the Baby Boomers?

Fsoo

3000

2500

18 21 24 27 30 33 36 39 42 45 48 Si S4 S57 60 63 66 69 72 75 78 81 84 87 90 93 96 99 102 105

 

 

 

 

 

 

 

 

 

 

 

Purged Voters by Age source: Dailas County Election Department Vote Rosters Oct 7-Oct 30

12. My colleagues and I at ASOG have studied the information that is publicly
available concerning the November 3, 2020, election results from Wisconsin. Based
on the significant anomalies and red flags that we have observed, I believe to a
reasonable degree of professional certainty that election results have been

Case 2:20-cv-01771-PP Filed 12/01/20 Page 4o0f12 Document 1-25
manipulated within the ES&S system in Wisconsin. We list below a few of the red
flags that our team has uncovered.

13. Where ES&S is concerned, a statistically unlikely event (red arrow) occurred in
the Wisconsin General Election at 09:42:30 Z (3:42 AM local) on 11/4/2020
according to Edison data reported to the NYT. For this analysis we focused on the

key ratio of the cumulative Democrat (Biden) votes divided by the cumulative
Republican (Trump) votes.

1.
Z.
a

@ Preview Record

RECNUM | STATE

A ratio greater than 1.00 is an indicator of Democrat victory

A ratio less than 1.00 is an indicator of Republican victory

The time series plot shows the trend over time of the cumulative
votes.

The trend analysis shows the time series but adds a statistically
estimated trend line (in green)

Where anomalies are observed, the record is pulled out and a
proportion test included that tests the probability that that batch of
votes was drawn at random from the population of that state, based
on the final counts.

Randomization is a reasonable assumption because the mail system
acts as a randomizer as it mixes the ballots, and the later votes are the
mail ballots.

The event outline below shifted what had been a settled, unarguable
D/R ratio (cumulative to this point) of .912. Suddenly, this event
occurs and is of such magnitude it shifts/the entire election ratio to

 

 

 

THES TAMP VOTES | EEVP | TRUMPD , BIDEN) . TRUMP_CUM | BIDEN_CUM baTE TwiE | DR_RANO | D_VOTES | R_VOTES | LOG_D | LOG_R

1) 6721 wisconsin | 2020-11-04TOS42:202 318658889 1561433” 1570983 2020-11-04 OR42200°=«~«*«*NCGOSTSC(t«‘i SIS*C*«a SSCS TSS ac

Case 2:20-cv-01771-PP Filed 12/01/20 Page 5of12 Document 1-25
manipulated within the ES&S system in Wisconsin. We list below a few of the red
flags that our team has uncovered.

13. Where ES&S is concerned, a statistically unlikely event (red arrow) occurred in
the Wisconsin General Election at 09:42:30 Z (3:42 AM local) on 11/4/2020
according to Edison data reported to the NYT. For this analysis we focused on the

key ratio of the cumulative Democrat (Biden) votes divided by the cumulative
Republican (Trump) votes.

1.
Z.
a

@ Preview Record

RECNUM | STATE

A ratio greater than 1.00 is an indicator of Democrat victory

A ratio less than 1.00 is an indicator of Republican victory

The time series plot shows the trend over time of the cumulative
votes.

The trend analysis shows the time series but adds a statistically
estimated trend line (in green)

Where anomalies are observed, the record is pulled out and a
proportion test included that tests the probability that that batch of
votes was drawn at random from the population of that state, based
on the final counts.

Randomization is a reasonable assumption because the mail system
acts as a randomizer as it mixes the ballots, and the later votes are the
mail ballots.

The event outline below shifted what had been a settled, unarguable
D/R ratio (cumulative to this point) of .912. Suddenly, this event
occurs and is of such magnitude it shifts/the entire election ratio to

 

 

 

THES TAMP VOTES | EEVP | TRUMPD , BIDEN) . TRUMP_CUM | BIDEN_CUM baTE TwiE | DR_RANO | D_VOTES | R_VOTES | LOG_D | LOG_R

1) 6721 wisconsin | 2020-11-04TOS42:202 318658889 1561433” 1570983 2020-11-04 OR42200°=«~«*«*NCGOSTSC(t«‘i SIS*C*«a SSCS TSS ac

Case 2:20-cv-01771-PP Filed 12/01/20 Page 6 of12 Document 1-25
P-Test (two-sample proportion test) shows that there is a 0.0% probability that this
vote drop came from a random population of Wisconsin votes as shown in the
outcome screenshot below. As shown above, Biden suddenly gets 143,379 votes out
of 168,542 or 85%, which itself is outside any percentage before or after.

   

   

  
 

 

 

 

 

Ay Proportion Tests - x
File Edit View Help
+HA BRO B? kh
Sample
- [343.379] .  ¢.628. 502] een
S| ee eee @ Two-Sample
o1 168,542 n2:|  —«-3,297,473] Hypotheses
rT ceemmcarecctarartia @wi=12
Fen reeeneoray Onmten2
MeEnter Count Conf. |99 ¥| Owi«r2
Iwo-Sample Proportion Test
pl = 0.285070 p2 = 0.45385 MBact Test
npl = 143,375.0 np2 = 1,€28,592.0
nl = 1€8,542 n2 = 3,297,473 —
Decimals: 5
$$.00% Exact CI for nl: 0.84845 to 0.852
m2: 0.45318 to 0.45460
Exact Test for: al = n2 J Action
Fisher Exact p-value(two-tailed) = 0.000*

 

 

 

This event changed the final outcome. If this statistically impossible event were
removed, the final outcome would be:

Biden: 1,485,573
Trump: 1,584,004

This reveals a shift of approximately 119,430 votes from Biden to Trump would be
expected were the election not tampered with.

14. A further red flag is raised when an analysis is done by voting batch. Here we can
clearly see the magnitude of the Wisconsin batch dropped at 09:42:30Z on
11/4/2020 vastly exceeds every other Democrat vote total.

Case 2:20-cv-01771-PP Filed 12/01/20 Page 7 of 12 Document 1-25
@- w-s- w- OSGIQ

Democeat Vote Trend - Wt

11:00

 

 

This batch shows up as an upper limit exception, meaning it is outside the realm of
any expected outcome. A stratification bar chart (below) will indicate visually where
the probabilities lie relevant to this event. At 6 standard deviations the chart shows
very little chance of this occurring (green arrow). However, in this case, the event
occurs at 12.93 standard deviations from the mean (red arrow), showing the
probability even smaller at less than 3 in 1,000. Any fraud examiner would instantly
flag this for a fraud audit and our Internal Auditor contractor did so immediately.

 

40k O-a-
Totaled or O_VOTES
Y feos: 8 Records

@- w-e- w- HAIR @-

|
-\ |
|
|
| | -—.

All of these are clear indications of fraud.

BRRSRE

&&%

 

BER BBR

# Records

aeesée

sees

 

Case 2:20-cv-01771-PP Filed 12/01/20 Page 8 of 12 Document 1-25
15. Another key red flag appears after inspecting voter turnout figures by
county. Out of 72 counties, 69 of them exhibited voter turnout figures higher
than 80%, a threshold generally considered to be the maximum expected. An
amazing 59 of them were above 90%. When the public data votes were
normalized to 80% turnout, the excess votes are at least 384,085 over the maximum
that could be expected. A sample of this is shown in the table below.

County —
Sheboygan County 270%
Shawano County 195%
Taylor County 95%
Marquette County 95%
Price County 94%
Juneau County 94%
Burnett County 94%
Rusk County 94%
Pepin County 94%
Waushara County 94%
Oconto County 94%
Washington County 93%
Kewaunee County 93%
Fond du Lac County 93%
Calumet County 93%
Buffalo County 93%
Lafayette County 93%
Green County 93%
Waupaca County 93%
Polk County 93%
Crawford County 93%
Green Lake County 93%
Dodge County 92%
Chippewa County 92%
Grant County 92%
Clark County 92%
Adams County 92%
lowa County 92%
Ozaukee County 92%
Bayfield County 92%
Door County 92%
Richland County 92%
Monroe County 92%
Oneida County 92%
Manitowoc County 92%
Washburn County 92%

Case 2:20-cv-01771-PP Filed 12/01/20 Page 9 o0f12 Document 1-25
Trempealeau County 92%

Columbia County 92%
Lincoin County 92%
Waukesha County 92%
Florence County 92%
Barron County 92%
Vernon County 92%
Jefferson County 92%
Langlade County 92%
Outagamie County 91%
Wood County 91%
Marathon County 91%
Iron County 91%
Dunn County 91%
Jackson County 90%
Walworth County 90%
Douglas County 90%
Portage County 90%
Winnebago County 90%
Vilas County 90%
Pierce County 90%
Marinette County 90%
Ashland County 90%

15. Returning to the spike chart presented earlier, a time series crossed with a
location specific analysis would determine whether the equipment on hand at any
location would have even been capable of processing this many votes in the time
represented. In Michigan, we have already observed this phenomenon and the
analysis made clear it was physically impossible for the equipment on hand to
process this many votes in the time represented.

$- ws - e- aha

ee

Case 2:20-cv-01771-PP Filed 12/01/20 Page 10 0f 12 Document 1-25
@ Preview Record

RECNUM STATE TMMESTAMP VOTES | EEVP  TRUMPD BIDEN) _ TRUMP_CUM | BIDEN_CUM OaTe Time | OR_RATIO O_vOTES | R_VOTES | LOG_D LOG_R

1 8721 wisconsin 2020-11-O4TORAD2OZ 3186SNG =—=«CSSCS*«ISCSS*S*«STMRSSS«S TOMS 2020-11-08 ORAZ jest —CaSSHSC*~C*«S SSS

This spike, cast largely for Biden, (143,379-Biden, 25,163-Trump) could easily be
produced in the ES&S EMS control system by pre-loading batches of blank ballots in
files such as Write-Ins or other adjudication-type files then casting them almost all
for Biden using the Override Procedure (to cast Write-In, Blank, or Error ballots)
that is available to the operator of the system.

16. ES&S uses Scytl via Clarity Elections to accomplish the actual tabulation. Scytl
has in its source code the ability to use a common, additive electoral seat allocation
algorithm (JSeats) in order to award points based on percentages that are input into
the system by the operator in order to determine (or appoint) a winner, as opposed
to simply counting votes. Various parameters, weighting percentages, etc. can be set
up. Thus, the winner is selected based on “points” that the algorithm computes, not
actual voter votes. Below is a screenshot

¥ Scyti /jseats
forked from pau-minoves/jseats

<> Code Pull requests ») Actions Projects Security insights

P devel ~ jseats/src/test / resources / stories / cli/

This branch is even with pau-minoves:devel.

e pau-minoves config method and rally serialization, complete CLI story

{S_ create-absolute-majority-result.params config method and rally serialization, complete CLI story
{ load-config-and-do-dhondt-result.params config method and rally serialization, complete CLI story
(3 load-config-and-replace-tally-result.params config method and rally serialization, complete CLI story
(  tally.3.xmi config method and rally serialization, complete CLI story

The fact that we observed raw vote data coming directly that includes decimal
places establishes selection by an algorithm, and not individual voter’s choice.
Otherwise, votes would be solely represented as whole numbers (votes cannot
possibly be added up and have decimal places reported). Below is an excerpt from
the direct feed to news outlets showing actual calculated votes with decimals.

state timestamp eevp trump biden TV BV
wisconsin 2020-11-04T03:22:01Z 32 0.511 0.472 593876.535 548551.32
wisconsin 2020-11-04T03:24:08Z 33 0.511 0.472 601617.163 555701.176
wisconsin 2020-11-04T03:27:32Z 34 0.5 0.483 615621.5 594690.369

Case 2:20-cv-01771-PP Filed 12/01/20 Page 11 0f12 Document 1-25
wisconsin 2020-11-04T03:28:57Z 35 0.5 0.483 635870.5 614250.903
wisconsin 2020-11-04T03:30:09Z 35 0.5 0.483 636620.5 614975.403
wisconsin 2020-11-04T03:30:28Z 36 0.502 0.481 649562.9 622389.95
wisconsin 2020-11-04T03:30:52Z 36 0.503 0.481 651861.844 623350.988
wisconsin 2020-11-04T03:35:25Z 37 0.503 0.48 661114.026  630884.16

14. Based on the foregoing, I believe these statistical anomalies and impossibilities
compels the conclusion to a reasonable degree of professional certainty that the
vote count in Wisconsin, in particular for candidates for President, contain at least
119,430 (Para. 13) up to 384,085 (Para. 15) illegal votes that must be disregarded.
In my opinion, it is not possible at this time to determine the true results of the
Wisconsin vote for President of the United States.

I declare, under the penalty of perjury, that the forgoing is correct.

u/ 30/2620

 

Case 2:20-cv-01771-PP Filed 12/01/20 Page 12 of 12 Document 1-25
